DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/11/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Specifier” and “setter” are generic place holders where “configured to” is equated to “means for” in claim 8. There is no explicit structure for “Specifier” and “setter” when searched in the specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Due to the claim interpretation, there is no structure to perform the desired goal. Examiner recommends using generic structure that the specification supports.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taveira US2019/0205609A1 in view of Birkedahl US2020/0310467A1.
As to claim 1 and variant independent claims 8 and 9, Taveira suggests a method for controlling a vehicle comprising [Taveira: Abstract]: 
specifying an object [Taveira: 0022 e.g., distinguishes and object and classifies], an attribute of the object [Taveira: 0022 e.g., speed unpredictability], and [Taveira: 0052 the object, attribute, and environmental/wind data may be determined from the image data.];
 setting a risk region for the object based on the attribute of the object [Taveira: 0022] and the strength and the direction of the wind that are specified [Taveira: 0021-0022 the risk region is set and contemplating gusts. Gusts have an inherent strength and direction.]; and 
controlling a speed and steering of the vehicle based on the risk region [Taveira: 0028 e.g., follows route].
Taveria discloses determining the environment based on camera images, but does not explicitly disclose that camera captured environment data being wind direction and strength. However, Birkedahl discloses determining wind strength and direction from camera data [Birkedahl: 0034 It would have been obvious to one of ordinary skill in the art at the time of filing to modify the use of imager based environmental data of Taveria to include further processing of Birkedahl as it merely uses a known device in a known way with predictable results for the benefit of avoiding collisions]. 
As to claim 2, Taveria in view of Birkedahl discloses further comprising: setting a risk region on a lee side of the object in accordance with an influence of the wind [Taveria: Fig. 1c and related text. The circles accounting for the wind around the objects inherently include the lee side as it includes all sides.].
As to claim 3, Taveria in view of Birkedahl discloses further comprising: setting the risk region on the lee side of the object to become larger or sets a risk potential of the risk region on the lee side to become higher as the influence of the wind on the object becomes greater [Taveria: 0056 “Thus, adjusting the proximity threshold consistent with the environment's actual or potential impact on control and/or navigation”. The region is a circle; it has a lee side.].
As to claim 4, Taveria in view of Birkedahl discloses further comprising: acquiring weather information indicating a strength and a direction of a wind in the surroundings of the vehicle [Birkedahl: 0034 The same rational from claim 1 applies to this limitiaon.], setting the risk region by further taking into consideration the weather information [Taveria: 0028, Fig. 1C and related text.].

Claim 5 and 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Taveira in view of Birkedahl in view of Wild EP 3216335 A1.
As to claim 5, Taveria in view of Birkedahl discloses setting a region based on actual risk [Taveria: 0056] and determining the wind strength and direction-based image data on an object [Birkedahl: 0034], but does not explicitly disclose figuring the influence based on wind influence of the object. However, Wild suggests specifying a degree of influence of the wind on the object based on a feature of the object [Wild: “Additional information can also be taken over long distances from the wind-influenced movements of, for example, objects and / or plants and / or parts of plants at the edge of the field and / or water surfaces in the environment. Likewise, the use of multiple unmanned aerial vehicles is conceivable.” It would have been obvious to one of ordinary skill in the art at the time of filing to modify the influence on the region of  Taveria in view of Birkedahl to be based on objects  influence to the wind as Wild suggest as avoiding a collision with objects in wind will be based on the movement under the influence of wind it merely uses a known device in a known way with predictable results for the benefit of avoiding collision.], and setting the risk region by further taking into consideration the degree of influence [Taveria: 0056].
As to claim 6, Taveria in view of Birkedahl in view of Wild discloses using a feature to determine the influence of wind but does not disclose the feature being weight or size. However, examiner takes official Notice that the influence of wind is based on size and weight is well known in vehicle dynamics. Official Notice suggest wherein the feature of the object includes one or both of a weight and a size of the object. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the influence feature of Taveria in view of Birkedahl in view of Wild to use size or weight as suggested in Official notice as it merely involves using known factors of aerodynamics and applied to the idea of influence. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taveira in view of Birkedahl in view of Watanabe JP200259700A.
As to claim 7, Taveria in view of Birkedahl discloses determining the wind strength and direction based on a wind sock, but not on hair or clothing. However, Watanabe discloses further comprising: specifying the strength and the direction of the wind based on a state of any of clothing of the object, hair of the object [“As shown in FIG. 2, the display image data storage means 12 blows a wind from the front in the direction of the arrow X to the subject A in the wind tunnel laboratory 20 as a display object, and displays the pattern with a video camera. This is means for storing the captured moving image as display image data so that it is possible to estimate the strength and direction of the wind speed from the degree of disorder of the hair and clothes of the subject A.” It would have been obvious to one of ordinary skill in the art at the time of filing to modify the portions of an image of Taveria in view of Birkedahl to be hair or clothing of an object as disclosed in Watanabe as it merely involves using a known device in a known way with predictable results for the benefit of having additional options for images to analyze to determine wind parameters.], a plant around a road, and a falling object around the road included in the image.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 20190206268 A1 Various embodiments include methods, devices, and robotic vehicles that adjust a proximity threshold implemented in a collision avoidance system based on whether a payload is being carried. Methods may include determining whether a payload is carried by the robotic vehicle, setting a proximity threshold for collision avoidance in response to determining that a payload is carried by the robotic vehicle, and controlling one or more motors of the robotic vehicle using the proximity threshold for collision avoidance. Some embodiments may include raising the proximity threshold when a payload is not being carried or decreasing proximity threshold when a payload is being carried. Some embodiments may include determining a classification of a payload and setting the proximity threshold based at least in part on the classification.
	The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	
Inquiry

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665